No. 04-260

                IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        2005 MT 113


IN RE THE MARRIAGE OF

LINDA L. NOBLE,

               Petitioner and Respondent,

         and

MICHAEL C. NOBLE,

               Respondent and Appellant.



APPEAL FROM:          District Court of the First Judicial District,
                      In and for the County of Lewis and Clark, Cause No. ADV 91-1270
                      The Honorable Dorothy McCarter, Judge presiding.



COUNSEL OF RECORD:

               For Appellant:

                      Michael C. Noble, pro se, Helena, Montana

               For Respondent:

                      Linda L. Noble, pro se, Helena, Montana



                                                         Submitted on Briefs: October 6, 2004

                                                                    Decided: May 5, 2005


Filed:



                      __________________________________________
                                        Clerk

Justice James C. Nelson delivered the Opinion of the Court.
¶1     Michael Noble (Michael) appeals an order of the District Court for the First Judicial

District, Lewis and Clark County, modifying child support. We remand.

¶2     We address the following issue on appeal: Whether the District Court abused its

discretion in modifying child support and ordering Michael to pay Linda Noble (Linda)

$260.00 per month in support for their 17-year-old daughter.

                           Factual and Procedural Background

¶3     Michael and Linda were married in May 1975, in Inglewood, California. They have

four children. The parties’ marriage was dissolved on April 22, 1992, at which time all of

the children were still minors. Incorporated into the Decree of Dissolution of Marriage was

the Custody, Support and Property Settlement Agreement entered into by the parties on the

same day.

¶4     Between the April 22, 1992 decree and the March 17, 2004 order modifying child

support that is the subject of this appeal, there were a number of District Court actions filed

by the parties relating to child support. Most of the actions related to the emancipation of

three of the parties four children as they graduated from high school. At the time this

particular action commenced, Michael was paying child support only for the parties’

youngest daughter.

¶5     On December 17, 2003, Michael filed with the District Court his pro se Motion for

Modification of child support based on the fact that he would be retiring from his position

with the State of Montana in January 2004, and his income would be substantially reduced.


                                              2
He also requested that his ex-wife, Linda, be required to provide health insurance for their

children through her employment since the cost to continue health insurance with the State

of Montana would be very expensive once he retired.

¶6     The District Court ordered the parties to complete financial affidavits and submit them

to the court along with copies of their most recent pay stubs and their 2002 federal income

tax returns. On March 17, 2004, the court issued its Child Support Order wherein it

determined that Michael owed Linda $260.00 per month in child support. The court also

ordered that both parties provide health insurance for their youngest daughter and that the

daughter’s uninsured health-related expenses should be paid 30 percent by Linda and 70

percent by Michael. In addition, the court ordered that Linda may claim their daughter for

income tax purposes. Accompanying the court’s order were the completed Child Support

Guidelines’ worksheets wherein the court calculated Linda’s gross income as $35,559.00 and

Michael’s as $51,000.00. The court’s order was not supported by any findings of fact or

conclusions of law.

¶7     Michael subsequently filed a motion for reconsideration claiming that the District

Court had incorrectly calculated his income at $51,000.00 when the financial information

he submitted to the court clearly shows that his retirement income is only $29,844.00.

Michael also objected to the court granting Linda the right to claim their daughter on her

income taxes when previous orders of the court required them to alternate years and it was

Michael’s turn to claim her.



                                              3
¶8     The District Court denied Michael’s motion for reconsideration on April 13, 2004.

Michael appeals. Both parties appear pro se on appeal.

                                         Discussion

¶9     Whether the District Court abused its discretion in modifying child support and
ordering Michael to pay Linda $260.00 per month in support for their 17-year-old daughter.

¶10    Michael argues that the District Court erred when it used the wrong retirement income

for him; when it listed his second job income even though he has another family; when it

ignored the fact that both Michael and Linda carry health insurance for their daughter; and

when the court credited Linda for health insurance in an amount that is four times what she

actually pays. Michael also argues that the District Court erred in allowing Linda to claim

their daughter as a deduction on her tax returns.

¶11    Linda argues on appeal that the District Court properly imputed Michael’s income

since he elected to retire at the age of 57 and he is, therefore, underemployed. Linda points

out that she has complied with the District Court’s order to provide health insurance for their

daughter and she contends that it is unacceptable for Michael to now attempt to claim a child

support credit for also providing health insurance. Linda also contends that the District

Court correctly determined that their daughter’s uninsured health-related expenses should

be paid 30 percent by Linda and 70 percent by Michael and that Linda should be allowed to

claim their daughter for tax purposes.

¶12    We review a district court’s award of child support to determine whether the district

court abused its discretion. In re Marriage of Helzer, 2004 MT 352, ¶ 20, 324 Mont. 371,


                                              4
¶ 20, 102 P.3d 1263, ¶ 20 (citing In re Marriage of Bee, 2002 MT 49, ¶ 19, 309 Mont. 34,

¶ 19, 43 P.3d 903, ¶ 19). To conclude a district court abused its discretion in child support

calculations, we must determine whether the district court acted arbitrarily without

employment of conscientious judgment or exceeded the bounds of reason resulting in

substantial injustice. Helzer, ¶ 20 (citing In re Marriage of Kovarik, 1998 MT 33, ¶ 21, 287
Mont. 350, ¶ 21, 954 P.2d 1147, ¶ 21).

¶13    In this case, we are unable to determine whether the District Court acted arbitrarily

or exceeded the bounds of reason because the court did not make any factual findings

explaining how it calculated the award of $260.00 per month in child support to Linda. We

have previously stated that “[a] district court is required to make specific findings in writing

to explain its calculation of child support and any deviation from the guidelines.” In re

Marriage of Stufft (1997), 286 Mont. 239, 250, 950 P.2d 1373, 1379-80 (citing In re

Marriage of Brandon (1995), 271 Mont. 149, 152, 894 P.2d 951, 953).

¶14    Accordingly, we remand this case to the District Court for findings which would

explain how the court calculated its award of child support taking into account the issues

Michael raises regarding calculation of his income and health insurance coverage for the

parties’ minor daughter.



¶15    Remanded for further proceedings consistent with this Opinion.


                                                                     /S/ JAMES C. NELSON


                                               5
We Concur:

/S/ PATRICIA O. COTTER
/S/ JOHN WARNER
/S/ W. WILLIAM LEAPHART
/S/ JIM RICE




                          6